Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159414
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                   SC: 159414                                          Justices
  In re K. M. HOUSER, Minor.                                       COA: 344712
                                                                   Genesee CC Family Division:
                                                                   16-133554-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the March 26, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 10, 2019
           d0507
                                                                              Clerk